Title: From George Washington to Thomas Johnson, 20 April 1788
From: Washington, George
To: Johnson, Thomas



Dear Sir,
Mount Vernon April 20th 1788.

As well from report, as from the ideas expressed in your letter to me in December last, I am led to conclude that you are disposed (circumstanced as our public affairs are at present) to ratify the Constitution which has been submitted by the general Convention to the People; and under this impression, I take the liberty of expressing a single sentiment on the occasion.
It is, that an adjournment, (if attempted), of your Convention, to a later period than the decision of the question in this State, will be tantamount to the rejection of the Constitution. I have good ground for this opinion—and am told it is the blow which the leading characters of the opposition in the two States have ⟨meditated⟩ if it shall be found that a direct attack is not likely

to succeed in yours. If this be true, it cannot be too much deprecated, & guarded against.
The postponement in New-Hampshire, altho’ made without any reference to the Convention of this State, & altogether from the local circumstances of its own; is ascribed by the opposition here to complaisance towards Virginia; and great use is made of it. An event similar to this in Maryland, would have the worst tendency imaginable, for indecision there, wd have considerable influence upon South Carolina, the only other State which is to precede Virginia, and submits the question almost wholly to the determination of the latter. The pride of the State is already touched upon this string, & it will be strained much higher if there is an opening for it.
The sentiments of Kentucky are not yet known here. Independent of these, the parties with us, from the known, or presumed opinions of the members, are pretty equally balanced. The one in favor of the Constitution preponderates at present—but a small matter cast into the opposite scale may make it the heaviest.
If in suggesting this matter, I have exceeded the proper limit, my motive must excuse me. I have but one public wish remaining—It is, that in peace and retirement, I may see this Country rescued from the danger which is pending, & rise into respectability maugre the Intrigues of its public & private enemies. With very great esteem & regard I am, Dear Sir Yr Most Obedt Hble Servt

Go: Washington

